Citation Nr: 1448465	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  08-33 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for osteomyelitis, right iliac crest.

2.  Entitlement to an initial rating in excess of 10 percent for residuals, fracture, left ischium.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1958 to July 1968.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Because the claims for higher initial ratings on appeal follow the grants of service connection for each disability, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  Although the RO granted a higher initial rating for residuals, fracture, left ischium, during the pendency of this appeal, inasmuch as higher ratings are available, and in this matter, the Veteran is presumed to seek the maximum available benefit for a disability, the claim for an initial higher rating for residuals, fracture, left ischium remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that the RO accepted a November 2008 letter as the Veteran's timely substantive appeal (in lieu of a VA form 9).  In this regard, although the Veteran was issued a statement of the case (SOC) in May 2008, which would have required submission of a substantive appeal within 2 months, a subsequent November 2008 supplement SOC, suggests that the Veteran could still submit a substantive appeal.   Under these circumstances, the Board shall not disturb the RO's acceptance of the Veteran's November 2008 letter (in lieu of a Form 9) as timely.

The Board also notes that in the November 2008 letter, the Veteran only expressed his ongoing disagreement with the ratings assigned for osteomyelitis, right iliac crest and residuals, fracture, left ischium disabilities.  Hence, these are the only matters perfected on appeal and are reflected on the title page.  

Additionally, in the August 2007 rating decision, the RO denied entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran expressed disagreement with this denial and was issued a May 2008 SOC inclusive of the issue of a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU is a part of a claim for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as indicated, the Veteran did not perfect an appeal of the RO's denial of entitlement to a TDIU; therefore, the Board finds that a TDIU claim is not a part of the higher initial rating claims for osteomyelitis, right iliac crest and residuals, fracture, left ischium on appeal.

Finally, the Board notes that the Veteran's claims were remanded in September 2012 for additional development and returned to the Board for adjudication.

The issue of entitlement to an increased rating for residuals of a left ischium fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's osteomyelitis of the right iliac crest has been inactive, without repeated episodes, and has shown no evidence of active infection in the past 5 years. 


CONCLUSION OF LAW

For all portions of the appeal period, the criteria for an initial compensable evaluation for osteomyelitis of the right iliac crest have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.31, 4.40, 4.45, 4.71a, DC 5000 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Veteran was provided notice in a December 2006 letter, which addressed what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2006 letter was sent to the Veteran prior to the adjudication of either of the issues on appeal, and thus, it met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, reports of VA examination, and statements from the Veteran, his family, and his representative.  The Board also notes that this matter has been remanded for additional development, to include additional VA examinations.

Additionally, the RO substantially complied with prior remand instructions as they pertained to the claim for an initial compensable rating for osteomyelitis of the right iliac crest.  Instructions pertinent to the claim being decided providing the Veteran with new VA examinations in order to determine the severity of his osteomyelitis of the right iliac crest.  The Veteran was provided with a VA examination in January 2013 regarding the current severity of these disabilities.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran was afforded VA examinations in June 2007 and January 2013 to determine the severity of his service-connected osteomyelitis of the right iliac crest.  The VA examinations, taken together, are sufficient, as they were based on consideration of the Veteran's prior medical history, and described his service-connected disability in sufficient detail to enable the Board to make a fully informed evaluation of the Veteran's right iliac crest osteomyelitis.  The Board finds these examinations adequate to make a determination on the issues at hand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran is seeking a compensable rating for osteomyelitis of his right iliac crest.  The infection was caused by a bone graft that was taken from the right iliac crest to reinforce a healing fracture of the right femur following a motor vehicle accident that occurred while the Veteran was serving on active duty.

Osteomyelitis is rated under DC 5000, which pertains to acute, subacute, or chronic osteomyelitis.  Osteomyelitis of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms warrants a 100 percent rating.  A 60 percent rating is assigned for frequent episodes of osteomyelitis with constitutional symptoms.  A 30 percent rating is assigned for osteomyelitis with definitive involucrum or sequestrum, with or without discharging sinus. A 20 percent rating is assigned for osteomyelitis with discharging sinus or other evidence of active infection within the past 5 years.  A 10 percent rating is assigned for inactive osteomyelitis, following repeated episodes, without evidence of active infection in past 5 years.  38 C.F.R. § 4.71a, DC 5000.  As the disease at issue, osteomyelitis, is specifically and directly contemplated by the Rating Schedule, the Board finds that it is unnecessary to discuss other potentially applicable DCs because none apply to this factual scenario.

 Note (1) to DC 5000 directs that a rating of 10 percent, as an exception to the amputation rule, is to be assigned in any case of active osteomyelitis where the amputation rating for the affected part is no percent.  This 10 percent rating and the other partial ratings of 30 percent or less are to be combined with ratings for ankylosis, limited motion, nonunion or malunion, shortening, etc., subject, of course, to the amputation rule.  The 60 percent rating, as it is based on constitutional symptoms, is not subject to the amputation rule.  A rating for osteomyelitis will not be applied following cure by removal or radical resection of the affected bone. 

Note (2) to DC 5000 directs that the 20 percent rating on the basis of activity within the past 5 years is not assignable following the initial infection of active osteomyelitis with no subsequent reactivation.  The prerequisite for this historical rating is an established recurrent osteomyelitis.  To qualify for the 10 percent rating, 2 or more episodes following the initial infection are required.  This 20 percent rating or the 10 percent rating, when applicable, will be assigned once only to cover disability at all sites of previously active infection with a future ending date in the case of the 20 percent rating.

The Veteran was first afforded a VA examination regarding the residuals of his in-service motor vehicle accident that resulted in his fractured left ischium and the osteomyelitis of his right iliac crest in June 2007.  The examiner noted the scar over the Veteran's right iliac crest, which is 5 inches in length, 1 centimeter in width, and well-healed.  The Veteran reported one flare-up of his osteomyelitis in the 1980s, but he told the examiner that it did not require surgery and it resolved with a long course of antibiotics.  The examiner noted that the Veteran's osteomyelitis of the right iliac crest had resolved.  

Then, per the remand instructions, the Veteran was afforded another VA examination in January 2013.  At that time, the examiner noted the Veteran's history including the motor vehicle accident and the use of the right iliac crest as a donor site for bone grafting to repair the right femur midshaft fracture.  The examiner noted that the Veteran developed an infection at the donor site that responded to operative debridement and antibiotics.  The wound healed in 1968 and the Veteran stated that he has experienced no drainage or infections at the site since.  The Veteran denied the use of antibiotics for the site since that time.  The examiner noted the 2 centimeter indentation on the posterior iliac crest at the place of the donor site.  He noted that there is a palpable bony defect underlying the scar; but, he stated that the skin wound is well healed and has no drainage, masses or pain.  

Thus, given the evidence of record, the Board finds that the Veteran's osteomyelitis of the right iliac crest is properly rated as noncompensable.  Indeed throughout the course of the Veteran's appeal, there is no evidence that his osteomyelitis of the right iliac crest has been symptomatic in any way; the last reported flare-up occurred in the 1980s, many years before the inception of the Veteran's claim.  Accordingly, the Board concludes that the Veteran is not entitled to a compensable rating for any period of consideration.  38 C.F.R. § 4.71a, Diagnostic Code 5000 (2014).  

The Board has also considered the Veteran's lay statements that his osteomyelitis of the right iliac crest is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his osteomyelitis of the right iliac crest. The symptomatology noted in the medical and lay evidence have been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5000 (2014).

The Board has also considered whether the Veteran's osteomyelitis of the right iliac crest present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

Here, the Veteran's osteomyelitis of the right iliac crest rating has contemplated the orthopedic and functional manifestations of his disability.  There is no evidence that the Veteran's disability results in any additional limitations other than those which have been considered and discussed.  Therefore, his subjective complaints were included in the noncompensable rating for right iliac crest osteomyelitis.  As a result, the evidence shows that the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A compensable rating for osteomyelitis of the right iliac crest is denied.



REMAND

Further development is required prior to adjudicating the Veteran's claim.

The Veteran is also seeking an initial rating in excess of 10 percent for the residuals stemming from his left ischium fracture.  The Veteran fractured his left ischium during the same motor vehicle accident that led to his osteomyelitis of the right iliac crest.  The Veteran's left ischium fracture residuals have been rated under the criteria pertaining to the limitation of motion of the hip.

The Veteran has complained of pain in his left ischium continues and increases monthly; he has alleged that the pain has resulted in an inability to stand or walk for a prolonged period of time.  (See December 2008 VA Form 9.)  This was reiterated during his January 2013 VA examination wherein the Veteran reported that the pain in his left ischium was progressively worse.  He told the examiner that he limits his activity and takes Advil to control the pain on the left ischium that is caused by sitting.  He reported having difficulty getting comfortable at night.  

In its September 2012 remand, the Board instructed that a contemporaneous examination be afforded to the Veteran, given his complaints of increased symptomatology and pain.  Specifically, the remand instructed that an examination be conducted to assess the Veteran's manifestations of the residuals of his left ischium fracture.  The Board indicated that the examiner should conduct range of motion testing, expressed in degrees and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with this disability.  The remand further asked that, if pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the examiner was instructed to indicate whether, and to what extent, the Veteran experiences likely functional loss of the left hip/thigh due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner was also asked to set forth any neurological manifestations of the Veteran's service-connected residuals, fracture, left ischium.

As indicated above, an examination was conducted in January 2013, but it did not perform the aforementioned instructions; and, the examiner did not address the Veteran's reports of pain and its effect on functional impairment or restricted motion, which formed part of the basis of the Board's September 2012 remand.  When rating a disability of the musculoskeletal system, the Board is required to consider the effect of pain and weakness.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Consequently, another VA examination is required to comply with the Board's instructions and provide the Board with sufficient information on the Veteran's disability for rating purposes, including addressing the Veteran's reports of pain and restricted motion, opining on whether the Veteran's pain causes functional impairment, and providing ranges of motion for the left hip.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the record reflects that the Veteran receives VA treatment.  But, the file contains his medical records only up to August 2013.  Consequently, the Veteran's treatment records since August 2013 should be obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA medical records from August 2013 forward.

2.  After completing the above, arrange for the Veteran to undergo VA examination, by an examiner with the appropriate expertise to determine the current severity of his service-connected residuals of a left ischium fracture.

The entire claims file must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

Based on the examination and review of the record, the examiner is requested to specifically address:

(a)  The Veteran's ranges of motion for the left hip;

(b) Determine whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with this disability.  If pain on motion is observed, the physician should indicate the point at which pain begins;  

(c)  Indicate whether, and to what extent, the Veteran experiences likely functional loss of the left hip/thigh due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  In doing so, the examiner should address the Veteran's reports of pain and restricted motion, and opine on whether pain causes functional impairment;

(d)  Note any neurological manifestations of the Veteran's service-connected residuals of the left ischium fracture.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


